            Case 2:18-cv-02177-JCM-NJK Document 36 Filed 06/04/19 Page 1 of 2



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                      UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
17   CRISTINE BLACKMAN,                Case No.: 2:18-cv-02177-JCM-NJK
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING EXPERIAN
     OCWEN       LOAN    SERVICING LLC; INFORMATION SOLUTIONS, INC.,
21
     EXPERIAN INFORMATION SOLUTIONS, WITH PREJUDICE
22   INC.; and TRANS UNION LLC,

23               Defendants.
            PLEASE TAKE NOTICE that Plaintiff Cristine Blackman (“Plaintiff”) and Defendant
24

25
     Experian Information Solutions, Inc. (“Experian”) hereby stipulate and agree that the above-

26   entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).

27          There are no longer any issues in this matter between Plaintiff and Experian to be
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 1
              Case 2:18-cv-02177-JCM-NJK Document 36 Filed 06/04/19 Page 2 of 2



 1   determined by the Court, and Experian is the only remaining defendant. Plaintiff hereby stipulates
 2
     that all of her claims and causes of action against Experian, which were or could have been the
 3
     subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
 4
     party.
 5

 6            IT IS SO STIPULATED.
              Dated June 4, 2019.
 7
      KNEPPER & CLARK LLC                              NAYLOR & BRASTER
 8
      /s/ Shaina R. Plaksin                            /s/ Andrew J. Sharples
 9
      Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
10    Nevada Bar No. 12796                             Nevada Bar No. 9982
      Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
11    Nevada Bar No. 13848                             Nevada Bar No. 12866
12    Shaina R. Plaksin, Esq.                          1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                             Las Vegas, NV 89145
13    5510 So. Fort Apache Rd, Suite 30                Email: jbraster@nblawnv.com
      Las Vegas, NV 89148                              Email: asharples@nblawnv.com
14    Email: matthew.knepper@knepperclark.com
15    Email: miles.clark@knepperclark.com              JONES DAY
      Email: shaina.plaksin@knepperclark.com           Katherine A. Neben, Esq.
16                                                     Nevada Bar No. 14590
      HAINES & KRIEGER LLC                             3161 Michelson Drive
17                                                     Irvine, CA 92612
      David H. Krieger, Esq.                           Email: kneben@jonesday.com
18    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350                Counsel for Defendant
19    Henderson, NV 89123                              Experian Information Solutions, Inc.
      Email: dkrieger@hainesandkrieger.com
20
     Counsel for Plaintiff
21
     ORDER GRANTING STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION
22                         SOLUTIONS, INC., WITH PREJUDICE

23

24            IT IS SO ORDERED.

25            _________________________________________
              UNITED STATES DISTRICT COURT JUDGE
26

27            DATED this
                     June____ day of _________ 2019.
                           6, 2019.
28   STIPULATION AND ORDER DISMISSING EXPERIAN INFORMATION SOLUTIONS, INC., WITH
     PREJUDICE - 2
